Citation Nr: 1325606	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  05-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran, M.M. and D.C.



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to November 1994 and from August 1995 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the RO.  

In September 2009, a hearing was held before a Decision Review Officer (DRO).  

In March 2010, the Veteran testified at a hearing held before an Acting Veterans Law Judge (AVLJ) sitting at the RO.  

In January 2011, the Board reopened a claim of service connection for depressive disorder and remanded that matter for further development.  The issues of an increased rating for the service-connected eczema and for a TDIU rating were also remanded.  

In December 2012, the Board granted service connection for a psychiatric disorder, most recently diagnosed as a depressive disorder, not otherwise specified and dismissed the claim for an increased evaluation for the service-connected eczema, as it was withdrawn by the Veteran.  

The claim for a TDIU rating was found to be inextricably intertwined with the assignment of an initial rating for the service-connected depressive disorder and was remanded for readjudication following additional development.  

In December 2012, the Appeals Management Center (AMC) implemented the grant of service connection for a psychiatric disorder, diagnosed as depressive disorder, and assigned a 30 percent evaluation effective on August 18, 2004.  

In a March 2013 Supplemental Statement of the Case, the AMC continued the denial of entitlement to a TDIU rating.  

Thereafter, in March 2013, the Board sent the Veteran a letter advising him that the AVLJ who conducted his hearing was no longer employed by the Board.  He was offered the opportunity for additional hearing and was told that if a response was not received within 30 days, the Board would assume that he did not want another hearing.  To date, the Veteran has not responded.

Additional evidence was received at the Board in March and April 2013 and was accompanied by a waiver of initial consideration by the RO.  See 38 C.F.R. § 20.1304 (2012).  

The Virtual VA and VBMS folders have been reviewed.  

The appeal is being remanded to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In September 2004, the Veteran submitted a claim for a TDIU rating.  In January 2005, the RO denied the claim.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

At the DRO hearing, the Veteran testified that he last worked in 2003 and left his job because he was calling in a lot due to his headaches and depression.  

At the hearing in March 2010, the Veteran testified that he did not think employers would give him time off for the headaches.  When his depression kicked in, he did not want to be around anybody.

The Veteran is currently service connected for the residuals of a skull contusion with headaches (50 percent); for neck strain with degenerative changes (30 percent); for depressive disorder associated with the skull contusion with headaches (30 percent); and dyshidrotic eczema (10 percent).

The Veteran's combined evaluation was 70 percent beginning on August 18, 2004; and is 80 percent beginning on November 13, 2009.  As the service-connected skull contusion with residual headaches and the associated psychiatric disorder stem from a common etiology, it appears that the schedular criteria for a TDIU rating have been met since August 18, 2004.  See 38 C.F.R. § 4.16(a) (2012).

The question remains whether the Veteran is unemployable as a result of his service-connected disabilities.  In making this determination, the Board notes that the pertinent inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  

The claims folder contains extensive evidence.  The Board has reviewed the record and notes that there is inconsistent or contradictory information regarding the Veteran's ability to obtain or maintain substantially gainful employment.  

For example, a July 2004 addendum from a VA staff psychiatrist noted that the "[p]atient [was] not looking forward toward a full recovery, his goal seem[ed] to be: to become a totally disabled person, in which the [diagnosis] [was] irrelevant, as long as he [was] disabled."  

In July 2004, another VA staff psychiatrist examined the Veteran.  Impression included:

Traumatic brain injury, with inability to concentrate, learn new material, or maintain employment, despite repeated efforts as evidenced by the number of jobs held since injury - disabled and unable to work at all since June 2003 - also attempted to retrain, but could not function in the educational setting - he misinterpret[ed] social signals also[.]

VA vocational assistance notes dated in August 2004 indicate that the Veteran was assigned to vocational rehabilitation training to see if he could work.  He interacted well with staff and other workers in the shop and was tried on various jobs.  He had expressions of pain on his face and was observed holding his head.  He said that the work was causing him a lot of pain.  He was on the easiest job that they could put him on and the treatment team decided he was too ill physically to continue.  He was discharged from vocational rehabilitation.  

An October 2004 functional capacity assessment contained in the Social Security Administration (SSA) records stated:

Claimant appears capable of understanding and carrying out instructions and can maintain attention and concentration adequately for two-hour periods within an eight-hour workday.  Claimant can complete a normal work-week without excessive interruptions from psychological symptoms, can interact appropriately with coworkers and supervisors on a limited basis, and can adapt to a work setting.  

Consultant notes in the SSA records indicated that medical staff consistently documented that the claimaint was "exaggerating his mental health [symptoms] in order to avoid returning to work and to be designated 'disabled' and receive disability income."  Possible moderate functional limitations were noted.

In May 2005, the Veteran underwent a mental status evaluation completed in connection with his Social Security disability claim.  The psychologist stated that the Veteran had the ability to perform routine, repetitive tasks, but was not capable of maintaining concentration and attention for more than 1 or 2 hours.  Also, he did not have the ability to interact appropriately with coworkers or accept supervision.  

The Veteran was awarded SSA benefits based on a primary diagnosis of affective mood disorders and a secondary diagnosis of personality disorders/conduct disorders.  Disability onset date was June 2003.  

The Veteran underwent various VA examinations in 2011.  On VA neurological examination in May 2011, the Veteran's reported having a history of migraines recurring 1-3 times a week with prostrating attacks.  The examiner stated, however, that this was contradicted in the medical record that would indicate his headaches were controlled with medication and that, based on the latter, this would not prevent employment.  This examiner also discussed the Veteran's cervical spine disorder and stated that he suspected malingering.   

On VA spine examination in May 2011, the examiner opined that the Veteran's lumbar and cervical spine pathology prevented him from doing any kind of manual labor, but did not rule out the possibility of sedentary labor should his psychiatric limitations allow it.  He further stated that "[w]ithin the limits of his training and experience, he [was] unable to work in my opinion except for possibly retraining to do sedentary work."  

The Veteran underwent a VA psychiatric examination in June 2011.  Following examination and a discussion of relevant history, the examiner diagnosed depressive disorder, not otherwise specified.  The Global Assessment of Functioning (GAF) scale score was reported as 65, which reflects mild symptomatology.  The examiner stated that there was mild impairment to the Veteran's occupational functioning.   

Throughout the record and as discussed, there is information suggesting that the Veteran is unemployable due to service-connected disabilities.  However, there is also evidence, both lay and medical, indicating that the Veteran has a tendency to over report symptoms and was exaggerating to avoid work.  Various neuropsychiatric test scores were found to be invalid, and it was not clear that he was motivated to return to work.  

On review, the Board finds that additional evaluation and opinion are needed to assess the impact of service-connected disabilities on the Veteran's ability to obtain and maintain employment, and to address the contradictory evidence of record.  See 38 C.F.R. § 3.159 (2012).

The evidence of record indicates that the Veteran continues to receive VA medical treatment.  The records were last uploaded to the Virtual VA eFolder in February 2013.  On remand, additional relevant records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain relevant VA records, to include from the VA Medical Centers in Jackson, Mississippi and Gainesville, Florida, for the period from February 2013 to the present.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  The procedures set forth at 38 C.F.R. § 3.159(c)(2), with regard to Federal records, should be followed.  

2.  Thereafter, the RO should arrange for the Veteran to undergo a VA functional capacity examination and/or social and industrial survey to ascertain if his service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.

The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to address whether it is at least as likely as not that the Veteran's service-connected disabilities (skull contusion with residual headaches, neck strain with degenerative changes, depressive disorder associated with skull contusion and residual headaches, and dyshidrotic eczema), in combination, are of sufficient severity to produce unemployability.   

The examiner should provide a complete rationale for any opinions expressed and the determination should be made without regard to age or the impact of any nonservice-connected disabilities.  Additionally, the examiner is requested to address the apparent inconsistencies in the level of occupational impairment shown throughout the record.  

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO should implement corrective procedures. 

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and/or survey and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

5.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

